Judgment, Supreme Court, New York County, entered on or about September 7, 1978, granting to some extent in a tax certiorari proceeding a petition to reduce tax assessments, unanimously affirmed, without costs. We note that the decision at Special Term granting to some extent in a tax certiorari proceeding a petition to reduce tax assessments failed to comply with the requirement of subdivision 2 of section 720 of the Real Property Tax Law that such decision or final order “shall contain the essential facts found upon which the ultimate finding of facts is made.” (See Matter of Hotel Blackstone v Tax Comm. of City of N. Y., 73 AD2d 886.) However, this quite short record adequately discloses the principal issue presented. In essence, Special Term was confronted with a disagreement between expert witnesses as to the appropriate capitalization rate to be applied to the commercial property in question. We are satisfied that the record provides adequate support for Special Term’s determination. Concur—Kupferman, J. P., Birns, Fein, Sandler and Lupiano, JJ.